Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/2022 has been entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19-22, 26, 28-33, 35, 37-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodson et al. (U.S Pub. No. 20040129280).
Regarding claim 19, Woodson discloses a smoking article, comprising: 
an additive including gamma cyclodextrin and a flavoring, the gamma cyclodextrin having a host ring structure, the flavoring including guest molecules incorporated within the host ring structure of the gamma cyclodextrin such that the guest molecules of the flavoring are configured to undergo a controlled release from the host ring structure of the gamma cyclodextrin upon exposure of the additive to heat ([0009], [0073]-[0074]).
Woodson discloses a tobacco rod including tobacco in a form of a tobacco plug and further includes an inner wrap, a tobacco mat, or an over wrap surrounding the tobacco plug [0031].
Woodson discloses a cigarette comprises an amount of the beads that provides a desired amount of the flavoring in the cigarette and an example a cigarette can have up to about 20mg of beads and the cigarette can comprise from about 1mg to about 15mg of flavoring [0061] overlapping with the claimed range of having the flavoring is present in an amount of at least 30% by weight of the additive.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Woodson discloses the additive can be disposed on an inner wrap, the mat and/or the overwrap [0070]; Woodson also discloses the amount of additive can be up to about 20% [0069] overlapping with the claimed range of up to 8%.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Regarding claim 21, Woodson discloses the powder has maximum size of less than about 200 microns overlapping with the claimed range, therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Regarding claim 20, Woodson discloses wherein the additive is in a form of a powder [0076].  
Regarding claim 22, Woodson discloses the powder is water- soluble [0077].  
Regarding claim 26, Woodson discloses the flavoring includes a lipophilic and organic compound [0072].  
Regarding claim 28, Woodson discloses the flavoring is selected from one or more of menthol, mint, chocolate, licorice, fruit flavors, gamma octalactone, vanillin, ethyl vanillin, breath freshener flavors, spice flavors, methyl salicylate, linalool, bergamot oil, geranium oil, lemon oil, ginger oil, and tobacco flavor [0072].  
Regarding claim 29, Woodson discloses wherein the smoking article is a cigarette, the flavoring is menthol (Abstract and [0072]).  
Regarding claim 30, Woodson discloses flavoring has about 5% to 75% by weight of the flavoring release additive overlapping with the claimed range [0061] [0064]. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Regarding claim 31, Woodson discloses the additive further includes an encapsulating material selected from one or more of carrageenan, gelatin, agar, gellan gum, gum arabic, guar gum, xanthum gum, and pectin [0057].  
Regarding claim 32, Woodson discloses the host ring structure of the gamma cyclodextrin defines a hydrophobic hole [0072].  
Regarding claim 33, Woodson discloses wherein the host ring structure of the gamma cyclodextrin is composed of eight glucopyranose subunits [0074].  
Regarding claim 35, Woodson discloses a tobacco rod including tobacco in a form of a tobacco plug, wherein the additive is present in the tobacco plug in an amount of up to about 20% by weight of the tobacco [0061] overlapping with the claimed range; therefore it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.  
Regarding claims 37-38, Woodson discloses a sorbent configured to remove a gas-phase constituent of smoke wherein the sorbent is selected from activated carbon, zeolite, or the combination of activated carbon and zeolite (Abstract and [0006]).
Claim 34 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Woodson et al. (U.S Pub. No. 20040129280) as applied to claim 19 above and further in view of Bodley et al. (U.S Patent No. 5674854).  Woodson discloses the flavoring releases flavoring at a minimum temperature and the flavoring release additive is disposed in at least one location in the smoking article that reaches at least the minimum temperature during smoking the cigarette [0062] [0063] but does not expressly disclose the claimed range of minimum temperature. However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to set the minimum temperature above 200 degree C to decompose the flavoring release additive to release flavoring since the cyclodextrin inclusion complex which generally begins to decompose without melting between 250 degree C to 300 degree C as evidenced by Bodley (column 1, lines 50-53).
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 19-26, 28-38 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 8864909 and claims 1-17 of U.S Patent No. 10537131. Although the claims at issue are not identical, they are not patentably distinct from each other because the invention has the same scope of invention with a sorbent and a flavoring release additive comprising gamma cyclodextrin loaded with a flavoring.
Response to Arguments
Applicant's arguments filed 3/16/2022 have been fully considered but they are not persuasive.
Applicant essentially argues that the reference of Woodson is silent about the additive present in or on at least the inner wrap, the tobacco mat or the over wrap in an amount of up to 8% by weight.  This argument is not persuasive because Woodson discloses the additive can be disposed on an inner wrap, the mat and/or the overwrap [0070]; Woodson also discloses the amount of additive can be up to about 20% [0069] overlapping with the claimed range of up to 8%.  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to pick the claimed range.
Regarding double patenting rejection, it’s acknowledged that the Applicant request the Examiner to hold the rejections in abeyance.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PHU H NGUYEN whose telephone number is (571)272-5931. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on 5712703882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PHU H NGUYEN/Examiner, Art Unit 1747